                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


AHMED SHARAWI                            :
                                         :      CIVIL ACTION
             v.                          :
                                         :      NO. 19-5133
WWR PREMIER HOLDINGS, LLC                :
                                         :
                                         :

                                       ORDER

      AND NOW, this     7th day of January, 2020, upon consideration of Plaintiff’s Motion to

Remand (ECF No. 3) and Defendant’s response thereto (ECF No. 4), it is ORDERED that the

Motion is DENIED.

      IT IS SO ORDERED.

                                                BY THE COURT:




                                                _______________________
                                                R. BARCLAY SURRICK, J.
